NEWS RELEASE Contact:Wendy S. Schmucker Senior Vice President, Secretary and Treasurer 724-537-9923 For Immediate Release COMMERCIAL NATIONAL POSTS INCREASED FIRST QUARTER 2011 EARNINGS LATROBE, PA, May 3, 2011 - Commercial National Financial Corporation (NASDAQ:CNAF)(Company), parent Company of Commercial Bank & Trust of PA, has reported earnings for the quarter ended March 31, 2011. The Company earned $1,360,000 (or $.48 per average share outstanding) in 2011 compared to $1,350,000 (or $.47 per average share outstanding) in 2010. President and Chief Executive Officer Gregg E. Hunter noted, “First quarter 2011 return on average assets (ROA) and return on average equity (ROE) were 1.52% and 11.74%. These high levels of profitability are exclusively attributable to core earnings generation and remain far above prevailing banking industry norms. Net interest margin and earning asset credit quality remained solid during 2011’s first quarter. Tax equivalent net interest margin was 5.20% and no loan loss provisions have been needed for nine consecutive fiscal quarters.The Company’s diversified funding base experienced further volume, composition and cost improvement. Overhead was tightly controlled with net operating expense recording a modest decline. Capital continues to be strengthened solely through non-dilutive earnings retention. The Company’s reliable quarterly cash dividend payments remain very attractive relative to those paid by other banking institutions. At quarter-end, the Company’s tier one risk-based, total risk-based and leverage capital ratios were 20.29%, 21.09% and 12.07%. This growing capital base buttresses the Company’s ongoing financial condition and performance by providing the capacity to seize emerging opportunities.” In addition to Latrobe, Pennsylvania where it is headquartered, the Company operates community banking facilities in Greensburg, Hempfield Township, Ligonier, North Huntingdon, Unity Township and West Newton, Pennsylvania and also maintains a commercial business development sales force throughout its entire market area. The Company operates an asset management and trust division of Commercial Bank & Trust of PA headquartered in Greensburg, Pennsylvania. Commercial Bank & Trust of PA also serves its customer base from an Internet banking site (www.cbthebank.com) and an automated TouchTone Teller banking system. Safe Harbor Statement Forward-looking statements (statements which are not historical facts) in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For this purpose, any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. Without limiting the generality of the foregoing, words such as “may,” “will,” “to,” “expect,” “believe,” “anticipate,” “intend,” “could,” “would,” “estimate,” or “continue” or the negative or other variations thereof or comparable terminology are intended to identify forward-looking statements. These statements are based on information currently available to the Company, and the Company assumes no obligation to update these statements as circumstances change. Investors are cautioned that all forward-looking statements involve risk and uncertainties, including changes in general economic and financial market conditions, unforeseen credit problems, and the Company's ability to execute its business plans.The actual results of future events could differ materially from those stated in any forward-looking statements herein. ### COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands) March 31, March 31, ASSETS Cash and due from banks on demand $ $ Interest bearing deposits with banks 3 48 Securities available for sale Restricted investments in bank stock Loans Allowance for loan losses ) ) Net loans Premises and equipment Investment in life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Other liabilities Total liabilities Shareholders' equity Common stock, par value $2 per share; 10,000,000 shares authorized; 3,600,000 shares issued; 2,860,953shares outstanding in 2011 and 2010 Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 739,047 shares in 2011 and 2010 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ COMMERCIAL NATIONAL FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Three Months Ended March 31, March 31, INTEREST INCOME: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Exempt from federal income taxes Other - 1 Total Interest income INTEREST EXPENSE: Interest on deposits Interest on short-term borrowings 18 41 Interest on long -term borrowings 59 59 Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER OPERATING INCOME: Asset management and trust income Service charges on deposit accounts 98 Other service charges and fees Income from investment in life insurance Other income 5 46 Total other operating income OTHER OPERATING EXPENSES Salaries and employee benefits Net occupancy expense Furniture and equipment Pennsylvania shares tax Legal and professional 93 FDIC Insurance 87 82 Other expenses Total other operating expenses INCOME BEFORE INCOME TAXES Income tax expense Net income $ $ Average Shares Outstanding Earnings Per Share $ $
